  Case: 1:16-cv-05486 Document #: 417 Filed: 12/01/20 Page 1 of 4 PageID #:18698




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                 )
                                                 )
 VIAMEDIA, INC.,
                                                 )
        Plaintiff,                               )      No. 16 C 5486
                                                 )
 v.                                              )      Hon. Charles R. Norgle, Sr.
                                                 )
 COMCAST CORPORATION and                         )
 COMCAST CABLE COMMUNICATIONS                    )
 MANAGEMENT, LLC,                                )
                                                 )
        Defendants.                              )

               COMCAST’S MOTION TO FILE UNDER SEAL ITS
        REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO COMPEL

       Defendant Comcast Corporation (joined by Comcast Cable Communications

Management, LLC, successor to Comcast Spotlight, LP) (collectively “Comcast”) respectfully

moves the Court to grant it leave to file its Reply Memorandum in Support Of Its Motion to

Compel Responses To Its Interrogatories and Requests for Production (“Reply Memorandum”)

under seal, pursuant to Federal Rule of Civil Procedure 26(c) and Local Rule 26.2.

       In support thereof, Comcast states as follows:

       1.      Today, December 1, 2020, Comcast filed the Reply Memorandum in support of

its November 5, 2020 Motion to Compel. The Reply Memorandum contains references to

discovery responses that Viamedia designated as confidential on the face of its responses.

Accordingly, and pursuant to Local Rule 26.2(c), Comcast has provisionally filed the Reply

Memorandum under seal. Comcast also will file a redacted version of the Reply Memorandum

excluding portions that Comcast seeks, by this motion, to maintain under seal.
  Case: 1:16-cv-05486 Document #: 417 Filed: 12/01/20 Page 2 of 4 PageID #:18699




       2.      As the Seventh Circuit has recognized, a Court may keep documents or portions

thereof under seal if “there is good cause for sealing a part or the whole of the record.” Citizens

First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999); see also

Local Rule 26.2(b) (applying “good cause” standard). Accordingly, the Court may seal filings if

there are “legitimate concerns of confidentiality,” Grove Fresh Dist., Inc. v. Everfresh Juice Co.,

24 F.3d 893, 898 (7th Cir. 1994), such as where the information in question “meet[s] the

definition of trade secrets or other categories of bona fide long-term confidentiality,” Baxter

Intern., Inc. v. Abbott Labs., 297 F.3d 544, 545 (7th Cir. 2002).

       3.      Here, the Reply Memorandum that Comcast seeks to file under seal contains

references to discovery responses that Viamedia has designated as confidential. The inclusion of

such information in the Reply Memorandum presents a legitimate concern of confidentiality and

gives good cause to file the Reply Memorandum under seal.

       WHEREFORE, Comcast respectfully requests the Court enter an order granting it leave

to file the Reply Memorandum under seal.




                                                 2
  Case: 1:16-cv-05486 Document #: 417 Filed: 12/01/20 Page 3 of 4 PageID #:18700




Dated:   December 1, 2020            Respectfully submitted,


                                     COMCAST CORPORATION AND
                                     COMCAST CABLE COMMUNICATIONS
                                     MANAGEMENT, LLC

                                     /s/ Ross B. Bricker
                                     Ross B. Bricker
                                     Michael T. Brody
                                     JENNER & BLOCK LLP
                                     353 N. Clark Street
                                     Chicago, IL 60654-3456
                                     Tel: (312) 222-9350
                                     Fax: (312) 527-0484
                                     rbricker@jenner.com
                                     mbrody@jenner.com

                                     Arthur J. Burke (pro hac vice)
                                     David B. Toscano (pro hac vice)
                                     Christopher P. Lynch (pro hac vice)
                                     DAVIS POLK & WARDWELL LLP
                                     450 Lexington Avenue
                                     New York, New York 10017
                                     Tel: (212) 450-4000
                                     Fax: (212) 701-5800
                                     Arthur.Burke@davispolk.com
                                     David.Toscano@davispolk.com
                                     Christopher.Lynch@davispolk.com

                                     Attorneys for Defendants Comcast
                                     Corporation and Comcast Cable
                                     Communications Management, LLC




                                        3
  Case: 1:16-cv-05486 Document #: 417 Filed: 12/01/20 Page 4 of 4 PageID #:18701




                                CERTIFICATE OF SERVICE

       I, Ross B. Bricker, an attorney, certify that on December 1, 2020, I caused Comcast’s

Motion to File Under Seal Its Reply Memorandum In Support Of Its Motion To Compel to

be served on all counsel of record listed via the Court’s ECF system.



                                              /s/ Ross B. Bricker




                                                4
